Title: From John Adams to John Singleton Copley, 27 January 1793
From: Adams, John
To: Copley, John Singleton



Dear Sir
Philadelphia January 27. 1793

I have it, at length, in my Power to inform you that I have received the two Copies of your admirable Picture of The Death of The Earl of Chatham. The Copy designed for the President of the United States I had the honour to deliver to him in Person, who requested me to make you his Compliments and present you his Thanks for your obliging Attention. Soon afterwards he desired me to transmit you the inclosed Letter, which I presume expresses more fully his Sensibility of your Politeness.
The Copy intended for me, I shall preserve with great care, both as a Token of your Friendship as a finished Monument of the Fine Arts from one of the greatest Masters and as an indubitable Proof of American Genius. Be pleased to accept of my Sincerest Thanks for it. remember me to your amiable Family and all my old Friends and believe me, with great and Sincere Esteem your Friend and / humble servant

John Adams